           Case 1:21-cv-00116-TJK Document 4 Filed 04/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  KIAN KELLEY-CHUNG

                          Plaintiff,

                  v.
                                                                 Case No. 1:21-cv-00116
  ACTING CHIEF OF POLICE ROBERT J.
  CONTEE, III, in his official capacity, et al.

                          Defendants.


            CONSENT MOTION TO ENLARGE TIME TO SERVE PROCESS

       Plaintiff KIAN KELLEY-CHUNG (“Plaintiff”), by and through undersigned counsel,

pursuant to Federal Rule of Civil Procedure 4(m), hereby moves this Court to enlarge time to serve

process and file proof of service with this Court for good cause, until May 28, 2021. Per Local

Rule 7(m), Plaintiff’s counsel has conferred with Defendants’ counsel regarding this motion.

Defendants’ counsel has informed Plaintiff’s counsel that they consent to this motion.

       Plaintiff filed this case on January 13, 2021. Plaintiff has not yet filed proof of service with

this Court, as over the last several months, Plaintiff and Defendants were engaged in settlement

discussions. Those discussions resulted in a settlement agreement that was executed on March 22,

2021, between Plaintiff and Defendant District of Columbia (“the District”). The period for the

District’s compliance with its obligations under the settlement agreement extends until May 21,

2021. Per the settlement agreement, within five business days of the District’s compliance,

Plaintiff shall file a notice of voluntary dismissal of prejudice of this case. Plaintiff anticipates no

complications with the District’s compliance with the settlement agreement. However, given that

the District’s period for compliance extends until May 21, 2021, well past this Court’s April 13,
          Case 1:21-cv-00116-TJK Document 4 Filed 04/13/21 Page 2 of 2




2021 deadline to serve process and file proof of service, Plaintiff respectfully requests that this

Court extend the deadline to serve process and file proof of service with the Court until May 28,

2021, which is one week after the close of the District’s period to comply with the settlement

agreement.



Dated: April 13, 2021                 Respectfully submitted,

                                      By: /s/ Robert Corn-Revere
                                          Robert Corn-Revere (DC Bar #375415)
                                          bobcornrevere@dwt.com
                                          DAVIS WRIGHT TREMAINE LLP
                                          1301 K Street, N.W., Suite 500 East
                                          Washington, D.C. 20005
                                          Telephone: (202) 973-4200

                                           Counsel for Plaintiff




                                                2
